Exhibit 10.9

ENCORE CAPITAL GROUP, INC.

PERFORMANCE STOCK GRANT NOTICE

(2013 INCENTIVE COMPENSATION PLAN)

Encore Capital Group, Inc. (the “Company”), pursuant to its 2013 Incentive
Compensation Plan (the “Plan”), hereby awards to Participant a Performance Stock
Award for the number of shares of the Company’s stock set forth below (the
“Award”). The Award is subject to all of the terms and conditions as set forth
herein and in the Plan and the Performance Stock Agreement, both of which are
attached hereto and incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan or the
Performance Stock Agreement. In the event of any conflict between the terms in
the Award and the Plan, the terms of the Plan shall control.

 

Participant:    [name] Date of Grant:    June 6, 2013 Vesting Commencement Date:
   See Vesting Schedule below Number of Shares Subject to Award:    Minimum [1/2
number of Target shares]    Target [x number of shares]    Maximum [2x number of
Target shares] Consideration:    Participant’s Services Vesting Schedule:   
[1/3 of Minimum] shares will Vest if FY 2013 EPS equals $3.34    [1/3 of Target]
shares will Vest if FY 2013 EPS equals $3.40    [1/3 of Maximum] shares will
Vest if FY 2013 EPS equals $3.59    If FY 2013 EPS is between $3.34 and $3.40,
then the number of shares between [1/3 of Minimum] and [1/3 of Target] that will
Vest will be determined by linear interpolation.    If FY 2013 EPS is between
$3.40 and $3.59, then the number of shares between [1/3 of Target] and [1/3 of
Maximum] that will Vest will be determined by linear interpolation.    [1/3 of
Minimum] shares will Vest if FY 2014 EPS equals $3.68    [1/3 of Target] shares
will Vest if FY 2014 EPS equals $3.81    [1/3 of Maximum] shares will Vest if FY
2014 EPS equals $4.30    If FY 2014 EPS is between $3.68 and $3.81, then the
number of shares between [1/3 of Minimum] and [1/3 of Target] that will Vest
will be determined by linear interpolation.    If FY 2014 EPS is between $3.81
and $4.30, then the number of shares between [1/3 of Target] and [1/3 of
Maximum] that will Vest will be determined by linear interpolation.    [1/3 of
Minimum] shares will Vest if FY 2015 EPS equals $3.97    [1/3 of Target] shares
will Vest if FY 2015 EPS equals $4.26    [1/3 of Maximum] shares will Vest if FY
2015 EPS equals $5.17    If FY 2015 EPS is between $3.97 and $4.26, then the
number of shares between [1/3 of Minimum] and [1/3 of Target] that will Vest
will be determined by linear interpolation.    If FY 2015 EPS is between $4.26
and $5.17, then the number of shares between [1/3 of Target] and [1/3 of
Maximum] that will Vest will be determined by linear interpolation.    In
addition, if the sum of FY 2013 EPS, FY 2014 EPS and FY 2015 EPS equals $11.00,
then [Minimum] shares will Vest (less any shares already



--------------------------------------------------------------------------------

   Vested). If the sum of FY 2013 EPS, FY 2014 EPS and FY 2015 EPS equals
$11.47, then [Target] shares will Vest (less any shares already Vested). If the
sum of FY 2013 EPS, FY 2014 EPS and FY 2015 EPS equals $13.06, then [Maximum]
shares will Vest (including already Vested portions of the Award). If the sum of
FY 2013 EPS, FY 2014 EPS and FY 2015 EPS is between $11.00 and $11.47, then the
number of shares that will Vest will be determined by linear interpolation (less
any already Vested shares). If the sum of FY 2013 EPS, FY 2014 EPS and FY 2015
EPS is between $11.47 and $13.06, then the number of shares that will Vest will
be determined by linear interpolation (less any already Vested shares).   
Within 15 days of the release of the Company’s audited financial statements for
the applicable fiscal year, the Committee will certify in writing whether the
EPS goal for such fiscal year has been met and determine the number of shares,
if any, that will Vest based on the EPS achieved for such fiscal year. If the
shares have not already been distributed to the Participant, the Company shall
distribute such shares to the Participant within 10 days of the Committee’s
written certification.    In addition, the Vesting of the shares may accelerate
in the sole discretion of the Committee and upon certain events described in the
Performance Stock Agreement. Notwithstanding the foregoing, Vesting shall
terminate upon the Participant’s termination of Continuous Service.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Performance Stock Grant Notice, the Performance
Stock Agreement and the Plan. Participant further acknowledges that as of the
Date of Grant, this Performance Stock Grant Notice, the Performance Stock
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the Award and supersede all prior oral and written
agreements on that subject.

Participant further agrees that the Company may deliver by e-mail all documents
relating to the Plan or this Award (including without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including without
limitation, annual reports and proxy statements). Participant also agrees that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it will notify Participant by
e-mail.

 

ENCORE CAPITAL GROUP, INC.:     PARTICIPANT: By:  

 

   

 

  Kenneth A. Vecchione     [name] Title:  

Chief Executive Officer

     

ATTACHMENTS:        Performance Stock Agreement, 2013 Incentive Compensation
Plan

 

2



--------------------------------------------------------------------------------

ATTACHMENT I

ENCORE CAPITAL GROUP, INC.

2013 INCENTIVE COMPENSATION PLAN

PERFORMANCE STOCK AGREEMENT

Pursuant to the Performance Stock Grant Notice (“Grant Notice”) and this
Performance Stock Agreement and in consideration of your services, Encore
Capital Group, Inc. (the “Company”) has awarded you a performance stock award
(the “Award”) under its 2013 Incentive Compensation Plan (the “Plan”) for the
number of shares of the Company’s Stock as indicated in the Grant Notice. Your
Award is granted to you effective as of the Date of Grant set forth in the Grant
Notice for this Award. Defined terms not explicitly defined in this Performance
Stock Agreement shall have the same meanings given to them in the Plan. In the
event of any conflict between the terms in this Performance Stock Agreement and
the Plan, the terms of the Plan shall control.

In consideration of the mutual covenants herein contained and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto do hereby agree that the details of your Award are as follows:

1. VESTING.

(a) In General. Subject to the limitations contained herein, your Award will
Vest in accordance with the Vesting schedule provided in the Grant Notice,
provided that Vesting will cease upon the termination of your Continuous
Service. For purposes of this Award, “Continuous Service” means that your
service with the Company or an Affiliate (as defined below), whether as an
employee, director or consultant, is not interrupted or terminated. A change in
the capacity in which you render service to the Company or an Affiliate as an
employee, consultant or director or a change in the entity for which you render
such service, provided that there is no interruption or termination of your
service with the Company or an Affiliate, shall not terminate your Continuous
Service. For example, a change in status from an employee of the Company to a
consultant to an Affiliate or to a director shall not constitute an interruption
of Continuous Service. To the extent permitted by law, the Board or its
compensation committee or any officer designated by the Board or its
compensation committee, in that party’s sole discretion, may determine whether
Continuous Service shall be considered interrupted in the case of any leave of
absence approved by that party, including sick leave, military leave or any
other personal leave. Notwithstanding the foregoing, a leave of absence shall be
treated as Continuous Service for purposes of Vesting to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to you, or as otherwise required
by law. For purposes of this Performance Stock Agreement, “Affiliate” means:
(i) any Subsidiary; and (ii) any other entity in which the Company has an equity
interest or significant business relationship and which has been designated as
an “Affiliate” by the Committee for purposes of the Plan.

 

3



--------------------------------------------------------------------------------

(b) Vesting Acceleration. Notwithstanding the foregoing, in the event (i) of the
termination of your Continuous Service to the Company as a result of your death
or Disability, or (ii) your employment is terminated without Cause (as defined
below) or you resign your employment for Good Reason (as defined below) in
connection with a Change of Control (as defined below) or within 12 months after
a Change of Control, the Award shall be deemed to be fully (100%) Vested and
eligible for settlement as of immediately prior to your death or Disability or
as of your termination of employment following a Change of Control. The
consummation of a Change of Control transaction in itself shall not be deemed a
termination of employment entitling you to Vesting acceleration hereunder even
if such event results your being employed by a different entity.

For purposes of this Performance Stock Agreement, “Cause” is defined as (i) your
failure to adhere to any written policy of the Company that is legal and
generally applicable to employees of the Company; (ii) your failure to
substantially perform your duties, which failure amounts to a repeated and
consistent neglect of your duties; (iii) the appropriation (or attempted
appropriation) of a material business opportunity of the Company, including
attempting to secure or securing any personal profit in connection with any
transaction entered into on behalf of the Company; (iv) the misappropriation (or
attempted misappropriation) of any of the Company’s funds or property; (v) the
conviction of, or the entering of a guilty plea or plea of no contest with
respect to, a felony, the equivalent thereof, a crime of moral turpitude or any
other crime with respect to which imprisonment is a possible punishment;
(vi) conduct materially injurious to the Company’s reputation or business; or
(vii) willful misconduct.

For purposes of this Performance Stock Agreement, “Change of Control” means:
(i) any sale, lease, exchange, or other transfer (in one transaction or series
of related transactions) of all or substantially all the Company’s assets to any
person (as defined in Section 3(a)(9) of the Exchange Act) or group of related
persons (as such term is defined under Section 13(d) of the Exchange Act,
“Group”); (ii) the Company’s stockholders approve and complete any plan or
proposal for the liquidation or dissolution of the Company; (iii) any person or
Group (other than Red Mountain Capital Partners LLC, JCF FPK I LP or any
affiliate thereof) becomes the beneficial owner, directly or indirectly, of
shares representing more than 50.1% of the aggregate voting power of the issued
and outstanding stock entitled to vote in the election of directors of the
Company (“Voting Stock”) and such person or Group has the power and authority to
vote such shares; or (iv) the completion of a merger, reorganization,
consolidation or other corporate transaction involving the Company in which
holders of the Company’s Stock immediately before the completion of the
transaction hold, directly or indirectly, immediately after the transaction, 50%
or less of the common equity interest in the surviving corporation or other
entity resulting from the transaction.

For purposes of this Performance Stock Agreement, a “Good Reason” is defined as
any of the following reasons: (i) a material reduction in your base
compensation; (ii) a material reduction in your authority, duties or
responsibilities; (iii) a material reduction in the authority, duties or
responsibilities of the person to whom you report; (iv) a material reduction in
the budget over which you retain authority; or (v) a material change in the
location at which you provide services for the Company (which is defined as any
relocation by the Company of your employment to a location that is more than 35
miles from your present office location and is more than 35 miles from your
primary residence at the time of such relocation, without your consent). To be
eligible to receive the benefits set forth in this Section, (x) you must provide
written notice of the “Good

 

4



--------------------------------------------------------------------------------

Reason” condition to the Company within 90 days after the initial existence of
such condition, (y) the Company must not have cured such condition within 30
days of receipt of your written notice or it must have stated unequivocally in
writing that it does not intend to attempt to cure such condition; and (z) you
resign from employment within 12 months following the end of the period within
which the Company was entitled to remedy the condition constituting Good Reason
but failed to do so.

2. NUMBER OF SHARES. The number of shares subject to your Award will be
determined by the achievement of the performance goals set forth in the Grant
Notice. In addition, the number of shares subject to your Award may be adjusted
from time to time for capitalization adjustments, as provided in the Plan.

3. SECURITIES LAW COMPLIANCE. You may not be issued any shares under your Award
unless the shares are either: (i) then registered under the Securities Act of
1933, as amended; or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act of 1933, as
amended. Your Award also must comply with other applicable laws and regulations
governing the Award, and you will not receive such shares if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.

4. LIMITATIONS ON TRANSFER. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Stock subject to the Award until the shares are Vested in accordance
with this Performance Stock Agreement. After the shares have Vested, you are
free to assign, hypothecate, donate, encumber or otherwise dispose of any
interest in such shares provided that any such actions are in compliance with
the provisions herein and applicable securities laws.

5. DIVIDENDS. You shall be entitled to receive payments equal to any cash
dividends and other distributions paid with respect to the shares covered by
your Award, provided that such distributions shall be converted into additional
shares covered by the Award. If such distributions are paid in cash, you shall
be credited with additional shares covered by the Award in an amount equal to
(i) the amount of the dividends or other distributions paid on that number of
shares equal to the aggregate number of shares covered by the Award as of that
date divided by (ii) the Fair Market Value of a share as of such date. The
additional shares credited shall be subject to the same Vesting and forfeiture
restrictions as the shares covered by the Award with respect to which they
relate.

6. RESTRICTIVE LEGENDS. The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.

7. AWARD NOT A SERVICE CONTRACT.

(a) Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice.
Nothing in this Performance Stock Agreement (including, but not limited to, the
Vesting of your Award pursuant to the schedule set forth in the Grant Notice),
the Plan or any covenant of good faith and fair dealing that may be found

 

5



--------------------------------------------------------------------------------

implicit in this Performance Stock Agreement or the Plan shall: (i) confer upon
you any right to continue in the employ of, or affiliation with, the Company or
an Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Performance Stock
Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Performance Stock Agreement or Plan; or (iv) deprive the
Company of the right to terminate you at will and without regard to any future
Vesting opportunity that you may have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue Vesting in the Award pursuant to the schedule set forth in the Grant
Notice is earned only by continuing as an employee, director or consultant at
the will of the Company (not through the act of being hired, being granted this
Award or any other award or benefit) and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Performance Stock Agreement, including but not
limited to, the termination of the right to continue Vesting in the Award. You
further acknowledge and agree that this Performance Stock Agreement, the Plan,
the transactions contemplated hereunder and the Vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an employee or consultant for the term of this Performance Stock
Agreement, for any period, or at all, and shall not interfere in any way with
your right or the Company’s right to terminate your Continuous Service at any
time, with or without cause and with or without notice.

8. WITHHOLDING OBLIGATIONS.

(a) On or before Vesting of the shares pursuant to your Award, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and/or any other amounts payable to you, provided that any such
withholding will not be in excess of the minimum statutory withholding
requirement, and otherwise agree to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your Award. If permissible under applicable law, the Company may, in its
sole discretion: (i) sell or arrange for the sale, on your behalf, of shares
acquired by you to meet the withholding obligation and/or (ii) withhold in
shares, provided that only the amount of shares necessary to satisfy the minimum
withholding amount are withheld. The Company also reserves the right to require
that you assume liability for any tax- and/or social insurance-related charges
that may otherwise be due by the Company or an Affiliate with respect to the
Award, if the Company determines in its sole discretion that such charges may
legally be transferred to you. To the extent that liability for any such charges
is transferred to you, such charges will be subject to the applicable
withholding methods set forth in this Section 8.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to remove the restrictive
legends from the shares of Stock subject to your Award.

 

6



--------------------------------------------------------------------------------

9. NOTICES. Any notices provided for in your Award or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

10. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) For purposes of your personal tax planning, you may make an election under
Section 83(b) of the Code within 30 days of the date of grant; however, this
election by you will be in your sole discretion. We strongly advise you to
consult with your personal legal, tax and financial advisors before you make
such an election.

(c) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(d) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(e) The Committee may, to the extent permitted under Section 162(m) of the Code
, adjust performance goals to omit the effects of extraordinary items, gain or
loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions and cumulative effects of changes in accounting
principles, including, but not limited to, asset write-downs, litigation or
claim judgments or settlements, changes in tax laws or other laws or provisions
affecting reported results, any reorganization and restructuring programs,
acquisitions or divestitures, and foreign exchange gains and losses.

11. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

12. SEVERABILITY. If all or any part of this Performance Stock Agreement or the
Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Performance Stock Agreement or the Plan not declared to be unlawful or
invalid. Any Section of this Performance Stock Agreement (or part of such a
Section) so declared to be unlawful or invalid shall, if possible, be construed
in a manner which will give effect to the terms of such Section or part of a
Section to the fullest extent possible while remaining lawful and valid.

13. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Performance Stock Agreement shall not be included as compensation,
earnings, salaries, or

 

7



--------------------------------------------------------------------------------

other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

14. AMENDMENT. This Performance Stock Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Performance Stock Agreement may be amended solely by the Board by a writing
which specifically states that it is amending this Performance Stock Agreement,
so long as a copy of such amendment is delivered to you, and provided that no
such amendment adversely affecting your rights hereunder may be made without
your written consent. Without limiting the foregoing, the Board reserves the
right to change, by written notice to you, the provisions of this Performance
Stock Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant as a result of any change in applicable laws or regulations
or any future law, regulation, ruling, or judicial decision, provided that any
such change shall be applicable only to rights relating to that portion of the
Award which is then subject to restrictions as provided herein.

 

8